Royce, J.
delivered the opinion of the court.
We are satisfied, as well from the authorities consulted, as from ■ the reason and justice of the case, that Farmer was not to have and did not acquire, a sole and entire interest in the crop of wheat at any period. He could not derive such an interest from any estate in the soil, for he had none beyond the naked right of rais-*40jng this crop of wheat ; and it cannot be admit. ted, that a contract,like the present,for raising a single crop, operates as a lease of the land. Bishop and Farmer must be taken to have had a joint interest in the crop at the time of the attachment. — Cro. Eliz. 143. Hore and others vs. Celey. —3 Johns. 216. Foote and Litchfield, vs. Colvin.
Phelps and Solace, for the plaintiff in error.
Hawley, for the defendant in error.
Admitting that the share of Farmer was subject to attachment before a final division, which there is no occasion now to controvert, and waiving the question whether the attachment was sufficiently consummated to hold the property j it remains to be considered whether the subsequent act of Bishop in removing the wheat to his barn, rendered him liable to an action of trespass. By the contract between Bishop and Farmer, no severance of their shares was to take place till the wheat was threshed in Bishop’s bam. Each party, and especially Bishop, had a manifest interest in the due observance of this stipulation; for it would be extremely prejudicial to farmers, if crops which they allow to be raised on shares, could be transported from their premises before a regular and ultimate division. The attachment did not effect a legal severance, though the officer took one half of the wheat which was reaped ; because many things might happen to render this premature and partial division, as unjust to Bishop as it was repugnant to the terms of the contract. The interest of Bishop then continued, as well in the portion attached as in the rest of the crop, and what has he done to subject himself to an action ? The officer left the wheat in the field, and the attachment may well be supposed to have suspended the further progress of Farmer in harvesting this part of the crop. Under such circumstances Bishoppemoves the wheat to his barn, the place of its proper destination under the terms of the agreement. Nothing appears in this case, to show that this act was not necessary for the preservation of the property, or that it was done in hostility to the rights of the officer, whatever they were. It was therefore an act of which the officer has shown no reason to complain.
Judgment of the County Court reversed.